BRYAN SCHRODER
United States Attorney

STEVEN SKROCKI
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: steven.skrocki@usdoj.gov

Attorney for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                    )   No. 3:11-cr-00022-RJB
                                               )
                         Plaintiff,            )
                                               )
         vs.                                   )
                                               )
  FRANCIS SCHAFFER COX,                        )
                                               )
                          Defendants.          )
                                               )

                                      NOTICE OF APPEAL

       Pursuant to 18 U.S.C. § 3731, the United States, by and through undersigned

counsel, hereby gives notice that it is appealing the United States District Court’s ruling

at sentencing defendant Francis Schaffer Cox, after remand, to a term of 188 months,

including, but not limited to, the sentence imposed and the court’s basis and stated




        Case 3:11-cr-00022-RJB Document 773 Filed 11/27/19 Page 1 of 2
rationale for imposing the sentence of 188 months on Count 12 of the Third Superseding

Indictment. (See, Docket 765, pg. 3)

       RESPECTFULLY SUBMITTED November 27, 2019, at Anchorage, Alaska.

                                        BRYAN SCHRODER
                                        United States Attorney

                                        s/ Steven Skrocki
                                        STEVEN SKROCKI
                                        Assistant U.S. Attorney


CERTIFICATE OF SERVICE

I hereby certify that on November 27, 2019,
a copy of the foregoing was served
electronically on:

Counsel of Record

s/ Steven Skrocki
Office of the U.S. Attorney




U.S. v. Francis Schaffer Cox
3:11-cr-00022-RJB                      Page 2 of 2


         Case 3:11-cr-00022-RJB Document 773 Filed 11/27/19 Page 2 of 2
